Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter


Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
A multipurpose wagon comprising: a wagon body having an upstanding perimeter wall defined by a bottom portion, a front portion, a rear portion, a first side portion and a second side portion; a rear wheel assembly rotatably coupled to the bottom portion and located adjacent the rear portion of the body; a front wheel assembly pivotally and rotatably coupled to the bottom portion and located adjacent the front portion of the body; a handle assembly pivotally coupled to the front wheel assembly, the handle assembly allowing a user to push or pull the wagon and rotate the front wheel assembly in an arc relative to the body to provide a steering effect to the wagon; a passenger compartment with a planar floor defined within the upstanding perimeter wall of the body; a door hingedly coupled to the second side portion of the wagon body, the door being selectively movable between an open and a closed position to allow user access to the passenger compartment; a first seating surface defined in the planar floor and extending from the rear portion of the wagon; a storage compartment with a planar base 
wherein when the removable wall panel is disconnected from the first side portion, the wall panel is repositioned to sit within respective apertures located in the planar floor of the passenger compartment and within the second side portion of the wagon body to form a backrest to support a child sitting within the wagon.
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JOHN D WALTERS/Primary Examiner, Art Unit 3618